DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species (iii), that is, primers of SEQ ID NO: 9, 10, and MB of SEQ ID NO: 11, in the reply filed on April 22, 2021 is acknowledged.  The traversal is in two folds.  The first argument is that all of the groups are sufficiently similar that they should be examined together (page 3, Response).  This is not found persuasive because Applicants’ characterization of what is deemed, “similar” is highly subjective.  The species requirement is not based on such subjective determination.  While methods of detecting an influenza virus from a sample, for example, may be “similar” in that they all detect the presence of an influenza, but such argument cannot be applied to argue multiple patent application based on the amplification of different regions of the virus, utilizing different types of probes and primers due not place an undue search and examination burden, simply because they are “similar” in that they are all directed to the detection of an influenza virus.  Similarly, Applicants claims embrace a system comprising multiple distinct primers and probe sets, each of which is tailored to produce a specific detection outcome, and search of the primers and probe in each of the many sets claimed would place an undue search and examination burden on the Office.  

This is not an argument based on fact, but based on Applicants’ opinion of whether the Examiner can sift through the search results.  Contrary to Applicants’ assertions, the fact that a search machine provides a plurality of search result does not necessarily mean that there is an undue search and examination burden.  If that were the case, no restriction would be justifiable since the Office provides a patent database search tool that can provide search results for any patent terms searched within seconds.  However, the “search” and “examination” involve perusing through the returned results as well as considering which of such results would be useful and deciding how to formulate such a rejection.  Those process are necessarily involved in search and examination of multiple inventions in a single application.  The existence of a machine that can return a plurality of results based on search parameter does not mean that each and every returned result is prior art.
 In regard to search of the nucleotide sequences, each SEQ ID Number is queried against multiple databases found from a commercial database, issued-patent 
Therefore, arguing that a search burden does not exist because a fast search engine exists is simply an unconvincing argument.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 5, 6, 8, 9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (i.e., species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Effective Priority Determination
	The effective priority date of the instant application has been determined to be April 29, 2020, based on the provisional application 63/017,043.  The earlier provisional application 62/897,057 does not contain any support for any of the primer and probes recited in the present application. 
	Therefore, the priority date determination for the present application is April 29, 2020.
Information Disclosure Statement
	The IDS received on January 14, 2021 and February 22, 2021 are proper and are being considered by the Examiner.
Drawings
	The drawing received on December 30, 2020 is acceptable.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the reagent, “Quanidinium thiocyanate”.  
This appears to be a typographical error as no such reagent exists.  It is assumed that the reagent being referred to is, “guanidinium thiocyanate”.
In addition, the reagent recited as “HCL” should be “HCl”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 10 are indefinite because it is unclear whether the primers and probes “comprises” the recited SEQ ID numbers or “consists” of the recited SEQ ID Numbers.  This is because the claims recite the phrase, “forward primer has the oligonucleotide sequence consisting of SEQ ID NO: 9” (same language also having this oligonucleotide sequence, wherein the terms, “have”, “having”, or “has” is synonymous with the term, “comprising.”
	Therefore, there is no perceived difference in scope in claims 4 and 10 from their parent claims which already recites that the primers and probe comprises their respective recited SEQ ID Numbers.
Claims 1, 4, 7, and 10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use 
The Markush grouping of each set of detection oligonucleotides, wherein each set is defined by a pair of flanking primers and a molecular beacon probe, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the nucleotide sequence of the primers and probe of each set target are designed specifically work with that set and the primers of one set cannot be used with probes or the other set in a method of detection.  In addition, the specification is completely silent on where the primers and probes are targeting within Sars-Cov-2 genome.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Claims 4, 7, and 10 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Polstra et al. (BMC Infectious Diseases, September 2002, vol. 2, pages 1-10) in view of Daunert et al. (U.S. Patent No. 10,689,716 B1, issued June 2020, filed March 19, 2020) and Schonfeld et al. (US 2008/0227185 A1, published September 2008).
With regard to claim 1, Polstra et al. disclose a method of detecting an RNA virus, herpesvirus-8 (HHV-8) via real-time NASBA assay, wherein the artisans perform the steps of:
lysing the biological sample to form a lysate (“PBMC samples were thawed … resuspended in Trizol™ buffer to isolate RNA and DNA … Precipitated RNA was redissolved … diluted 5 l was used per reaction”, page 5, 2nd column, 2nd paragraph);
generating an amplified nucleic acid product by performing NASBA amplification for the target nucleic acid in the presence of a primer pair and a molecular beacon probe (see Figure 1, P2 and P1 which are the primer pairs, and the molecular beacon comprising a fluorophore label annealing therebetween during amplification);
exposing the amplified product to an excitation source (“fluorescence is measured continuously during amplification”, page 5, 1st column, 1st paragraph); and 
detecting a fluorescence of the fluorophore in the amplified products exposed to the excitation source (see above); and
determining the presence of the target nucleic acid present in the sample (“[w]e found HHV-8 mRNA expression in 9 out of the 10 tested samples”, Abstract).
Polstra et al. do not disclose all possible types of target pathogens which could be detected via the disclosed method.  
Consequently, Polstra et al. do not target Sars-Cov-2 nucleic acid, and primers and molecular beacon probe thereto.
Polstra et al. do not perform their assays on a device which is tailored to lyse and amplify thereon, such as on a microfluidic device.
Daunert et al. disclose the new emerging pathogen, Sars-Cov-2 (aka, Corona virus) and the need for diagnostic tests for its presence:
“2019 Novel Coronavirus (2019-nCoV or SARS-CoV-2) is a virus recently identified as the cause of an outbreak of respiratory illness (Coronavirus disease 2019, COVID-19) with an increasing number of patients with severe symptoms and deaths … To monitor the presence of SARS-CoV-2 and prevent its spread, it is highly important to detect infection as early and as fast as possible with a sensitive, reliable test … ”, column 1, lines 19-31).


Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	Schonfeld et al. disclose a diagnostic system comprising a device (i.e., Lab-on-a-Chip) for carrying out NASBA assay as well as performing a lysis reaction:
“present invention is concerned with nucleic acid (NA) extraction and, in particular, an integrated lab-on-a-chip diagnostic system for carrying out combined NA extraction and concentration … system may be used to carry out NA sequence amplification and detection process on a fluid sample containing cells” (section [0001])

“a system for carrying out a sample preparation process on a fluid sample … comprising: (a) an inlet for a fluid sample; (b) a lysis unit for lysis of cells and/or particles contained in the fluid sample; a nucleic acid extraction unit for extraction of nucleic acid from the cells and/or particles contained in the fluid sample … system may be used in or in conjunction with a microfabricated reaction chamber system for carrying out NASBA” (sections [0014]-[0017] and [0025])

“system … will typically further comprise (g) a nucleic acid reaction unit, wherein the nucleic acid extraction unit is in fluid communication with the nucleic acid reaction unit” (section [0029])

“The nucleic acid reaction unit will typically comprise a nucleic acid sequence amplification and detection unit, which enables detection of specific sequences 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polstra et al. with the teachings of Daunert et al. and Schonfeld et al., thereby arriving at the invention as claimed for the following reasons.
	Polstra et al. disclose the advantage of applying their real-time NASBA amplification detection means over the traditional RT-PCR of viral nucleic acids in samples:
“A method for the detection of RNA is RT-PCR.  To increase sensitivity an additional amplification step can follow the RT-PCR.  This is time consuming and also increases the likelihood of false positive reactions due to cross-contamination” (page 2, 1st column, 3rd paragraph, Polstra et al.)

“NASBA is a single-step isothermal RNA-specific amplification process that amplifies mRNA in a dsDNA background … proved successful in the detection of various mRNAs … and in the detection of both viral and bacterial RNA in clinical samples” (page 2, 1st column, 3rd paragraph, Polstra et al.)

	Therefore, given the advantage of the real-time NASBA amplification which can detect RNA virus from clinical samples, said one of ordinary skill in the art would have been motivated to apply the technology for the emerging detection of coronavirus.  And having been motivated to do so, the designing of such primers and probe would have been obvious based on the below.


    PNG
    media_image1.png
    382
    986
    media_image1.png
    Greyscale

	As seen, the amplification reaction involves a P2 primer (of forward) and P1 primer is a reverse primer with a 5’ portion region comprising a T7 RNA polymerase promoter sequence, and the molecular beacon which comprises a target specific region within the amplification products produced from the primers, wherein the molecular beacon comprises a “stem” region which are self-complementary.
	Therefore, applying the teachings of Polstra et al. for detecting coronavirus, the primer pairs, which are equivalent to P2 and P1, with the reverse primer comprising a 5’ RNA promoter sequence region, and a molecular beacon probe comprising a 5’ and 3’ region which are complementary to each other so as to form a “stem” region, with the inter-region comprising sequence that is specific to the amplification products produced.

	For example, Applicants’ SEQ ID Number 9 is a P2 equivalent primer whose sequence is entirely found on the Sars-Cov-2 sequence disclosed by Daunert et al. (see below):
Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

	Applicants’ SEQ ID NO: 10 is a P1 equivalent primer, wherein the first 29 nucleotides of the primer is a RNA promoter sequence, and the latter 21 nucleotides being found on the Sars-Cov-2 disclosed by Daunert et al. (see below):
Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

	Lastly, the internal region (nucleotides 6-27) of Applicants’ molecular beacon probe is comprised by the Sars-Cov-2 sequence of Daunert et al. (see below):
Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	The nucleotides 1-5 found on 5’ end region and 28-32 nucleotides found on 3’ end region are self-complementary regions.
	Hence, given the advantage and guidance of designing a primer pair and a molecular probe for detecting a RNA viral nucleic acid in a sample, and given that the entire sequence of the Sars-Cov-2 virus nucleic acid had been known in the art (as evidenced by Dauner et al.), arriving at a primer pair and a molecular probe having a 
	In fact, this practice is plainly evidenced by Daunert et al.:
“The genomic RNA/DNA sequences of the three most relevant Coronaviruses … were aligned using CLUSTAL 0(1.2.4) multiple sequence alignment … Similar to a strategy that was used by the CDC for generating PCR primers, a region of the N capsid gene was selected that was different between MERS, COVID-19 and SARS.  Several … primers of 30 bp length were designed and tested using COVID-19 control plasmid containing the entire N gene” (column 9, lines 28-40)

	Therefore, absent secondary characteristics, deriving a set of primers and probes from a known target nucleic acid sequence when the motivation to do so is present, is deemed obvious for the above reasons.
As to arriving at a device which is capable of performing the assay arrived at by the combination of Polstra et al. and Daunert et al., the motivation to perform assays on a miniature device is expressed by Schonfeld et al.:
“There is considerable interest in the development of simplified assay systems for detection of biological molecules which allow an unskilled user to perform complex assay procedures without undue error … there is a great deal of interest in the development of contained assay systems which require minimal handling of liquid reagents and which can be automated to allow the assay procedure to be performed with minimal intervention from the user … This is particularly relevant in the healthcare field, especially diagnostics, where there is 

“Microfabricated ‘lab-on-a-chip’ devices are an attractive option for carrying out contained biological reactions …” (section [0003])

	Based on such widely recognized motivation, one of ordinary skill in the art would have been motivated to arrive at a system which performs the steps of the assay method derived from the combination of Polstra et al. and Daunert et al. by combining the teachings of Schonfeld et al. who explicitly disclose that their device is able to perform the steps of lysis and amplification thereon, with explicit suggestion that real-time NASBA with molecular beacon probe (the method taught by Polstra et al.) be performed (see above), from samples of, “DNA and/or RNA from bacterial cells and virus particles” (section [0007], Schonfeld et al.).
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
unless its actual application is beyond his or her skill.” (page 13, emphasis added).

The invention as claimed is deemed prima facie obvious over the cited references therefore.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of copending 
It is noted that the instant application is not resulting from a restriction the reference application and therefore, the obviousness-type double patenting bar under 121 does not exist.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1, 4, 7, and 10 of the reference application claims a method of detecting Sar-Cov-2 virus in a sample in a step of lysing the sample, then amplifying the viral nucleic acid with primer pairs of SEQ ID NO: 9 and 10 and a molecular beacon probe of SEQ ID NO: 11, as well as the identical lysis reagent recited in instant claim 7 (see claim 7 of the reference application).
The claims of the reference application does not claim a system which is tailored to perform the recited method.
Schonfeld et al. disclose a diagnostic system comprising a device (i.e., Lab-on-a-Chip) for carrying out NASBA assay as well as performing a lysis reaction:
“present invention is concerned with nucleic acid (NA) extraction and, in particular, an integrated lab-on-a-chip diagnostic system for carrying out combined NA extraction and concentration … system may be used to carry out NA sequence amplification and detection process on a fluid sample containing cells” (section [0001])

“a system for carrying out a sample preparation process on a fluid sample … comprising: (a) an inlet for a fluid sample; (b) a lysis unit for lysis of cells and/or particles contained in the fluid sample; a nucleic acid extraction unit for 

“system … will typically further comprise (g) a nucleic acid reaction unit, wherein the nucleic acid extraction unit is in fluid communication with the nucleic acid reaction unit” (section [0029])

“The nucleic acid reaction unit will typically comprise a nucleic acid sequence amplification and detection unit, which enables detection of specific sequences by a nucleic acid amplification reaction … include NASBA … most preferred is real-time NASBA using molecular beacons” (section [0029])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the reference application and Schonfeld et al., thereby arriving at the invention as claimed for the following reasons.
The motivation to perform assays on a miniature device is expressed by Schonfeld et al.:
“There is considerable interest in the development of simplified assay systems for detection of biological molecules which allow an unskilled user to perform complex assay procedures without undue error … there is a great deal of interest in the development of contained assay systems which require minimal handling of liquid reagents and which can be automated to allow the assay procedure to be performed with minimal intervention from the user … This is particularly relevant in the healthcare field, especially diagnostics, where there is an increasing need for biological assay systems which can be efficiently and safely operated …” (section [0002])

“Microfabricated ‘lab-on-a-chip’ devices are an attractive option for carrying out contained biological reactions …” (section [0003])


In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claims are allowed. 
	Claim 7 is free of prior art as there is no teaching or suggestion of using the lysis reagents as claimed therein as a lysis reagent in a method/system for lysing a biological sample.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 28, 2021
/YJK/